Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2257
                        Lower Tribunal No. 21-153
                          ________________

                           D.G.D., a Juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and Sonia Perez, Assistant Attorney
General, for appellee.


Before EMAS, SCALES and GORDO, JJ.

     GORDO, J.
      D.G.D., a juvenile, appeals from the trial court’s finding of delinquency

as to two separate offenses committed in one single episode: grand theft of

a motor vehicle and burglary of an unoccupied conveyance.              We have

jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). D.G.D. argues that double

jeopardy bars his conviction for burglary because burglary is a lesser offense

of grand theft of a motor vehicle and is therefore subsumed by the grand

theft of a motor vehicle conviction. Finding no error in the trial court’s ruling,

we affirm.

      In April 2021, the State filed a two-count delinquency petition alleging

D.G.D. committed grand theft of a motor vehicle and burglary of an

unoccupied conveyance. The trial court held an adjudicatory hearing on the

petition and found D.G.D. committed the offenses beyond a reasonable

doubt. The trial court then held a disposition hearing, withheld adjudication

and imposed probation with the possibility of early termination after one year.

      The Double Jeopardy Clause of the federal Constitution and the

Florida Constitution protects criminal defendants from multiple convictions

and punishments for the same offense. See Amend. V, U.S. Const.; Art. I,

§ 9, Fla. Const. “In determining the constitutionality of multiple convictions

and sentences for offenses arising from the same criminal transaction, the

dispositive question is whether the legislature ‘intended to authorize



                                        2
separate punishments for the two crimes.’” M.P. v. State, 682 So. 2d 79, 81

(Fla. 1996) (quoting Albernaz v. United States, 450 U.S. 333, 344 (1981)).

Where there is no clear statement of legislative intent to authorize separate

punishments for two crimes, courts employ the Blockburger “same-

elements” test, codified in section 775.021, Florida Statutes (2021), to

determine whether multiple convictions are prohibited. See Blockburger v.

U.S., 284 U.S. 299, 304 (1932).

     Section 775.021 provides:

           (4)(a) Whoever, in the course of one criminal
           transaction or episode, commits an act or acts which
           constitute one or more separate criminal offenses,
           upon conviction and adjudication of guilt, shall be
           sentenced separately for each criminal offense; and
           the sentencing judge may order the sentences to be
           served concurrently or consecutively. For the
           purposes of this subsection, offenses are separate if
           each offense requires proof of an element that the
           other does not, without regard to the accusatory
           pleading or the proof adduced at trial.

           (b) The intent of the Legislature is to convict and
           sentence for each criminal offense committed in the
           course of one criminal episode or transaction and not
           to allow the principle of lenity as set forth in
           subsection (1) to determine legislative intent.
           Exceptions to this rule of construction are:

           1. Offenses which require identical elements of
              proof.

           2. Offenses which are degrees of the same offense
              as provided by statute.

                                     3
              3. Offenses which are lesser offenses the statutory
                 elements of which are subsumed by the greater
                 offense.

§ 775.021, Fla. Stat. “[I]n applying section 775.021 to a single criminal

transaction or episode, we look to see whether the episode constitutes more

than one separate criminal offense.” State v. Johnson, 676 So. 2d 408, 410

(Fla. 1996). “Offenses are separate if each offense requires proof of an

element that the other does not.” Id.; see also Gaber v. State, 684 So. 2d

189, 192 (Fla. 1996) (“The same-elements test requires that two or more

charged offenses must have the same elements to constitute a double-

jeopardy violation.”)

        Here, D.G.D. was convicted of grand theft of a motor vehicle 1 and

burglary of an unoccupied conveyance. 2 The offense of grand theft of a

motor vehicle has three elements: (1) the defendant knowingly obtains or

uses, or knowingly endeavors to obtain or to use; (2) the motor vehicle of

another; (3) with intent to, either temporarily or permanently: (a) deprive the

owner or lawful possessor of the motor vehicle of a right to the motor vehicle

or a benefit from it, or (b) appropriate the motor vehicle to his or her own use

or to the use of any person not entitled to the use of it. See § 812.014(1),


1
    In violation of section 812.014(2)(c)6., Florida Statutes.
2
    In violation of section 810.02(4)(b), Florida Statutes.

                                         4
Fla. Stat.; see also Jones v. State, 666 So. 2d 960, 964 (Fla. 3d DCA 1996).

The elements of the offense of burglary of an unoccupied conveyance are:

(1) entering or remaining in a dwelling, a structure, or a conveyance; (2) with

the intent to commit an offense therein. See § 810.02(1)(b)1., Fla. Stat.

      Pursuant to the Blockburger test, if each offense has an element the

other does not, double jeopardy presents no bar to conviction. See Gaber,

684 So. 2d at 191; Johnson v. State, 689 So. 2d 1065, 1066 (Fla. 1997).

Here, each offense D.G.D. was convicted of requires proof of an element the

other does not. Grand theft of a motor vehicle requires proof the defendant

obtained or used the motor vehicle of another, while burglary requires proof

the defendant entered a conveyance owned by another. Therefore, D.G.D.’s

convictions are not barred under the Blockburger test.

      Our analysis, however, continues because the legislature has provided

three exceptions to the Blockburger same-elements test and the legislature’s

intent to “convict and sentence [separately] for each criminal offense

committed in the course of one criminal episode or transaction.” See §

775.021(4)(b), Fla. Stat.    Section 775.021(4)(b) lists these exceptions,

indicating they arise when: (1) the offenses require identical elements of

proof; (2) the offenses are degrees of the same offense as provided by

statute; and (3) the offenses are lesser offenses the statutory elements of



                                      5
which are subsumed by the greater offense. See § 775.021(4)(b), Fla. Stat.

D.G.D. asserts his convictions fall under the third exception because

burglary is a lesser included offense, the elements of which are subsumed

by the greater offense of grand theft of a motor vehicle.

      First, Florida courts have held “[i]f two statutory offenses are found to

be separate under Blockburger, then the lesser offense is not subsumed by

the greater offense.” Gaber, 684 So. 2d at 192. The Florida Supreme Court

noted this is because “the Blockburger test by its very nature is designed to

distinguish between . . . crimes that are ‘necessarily lesser included’ offenses

and . . . crimes that are not.” State v. Weller, 590 So. 2d 923, 926 (Fla.

1991). As noted above, the offenses D.G.D. was charged with are separate

under Blockburger, and therefore this exception does not apply.

      Second, burglary is not a lesser included offense of grand theft of a

motor vehicle.    The standard jury instructions, approved by the Florida

Supreme Court, indicate the only lesser included offense of grand theft of a

motor vehicle is trespass to a conveyance. See Fla. Std. Jury Instr. (Crim.)

14.1. We note that even if D.G.D. had argued grand theft of a motor vehicle

was a lesser included offense of burglary of an unoccupied conveyance, the

standard jury instructions would belie that argument as well. The lesser

included offenses of burglary of an unoccupied conveyance are attempted



                                       6
burglary, trespass and criminal mischief. See Fla. Std. Jury Instr. (Crim.)

13.1.    We therefore find no error in the trial court’s determination that

D.G.D.’s conviction for burglary is not subsumed within his conviction of

grand theft of a motor vehicle in violation of the double jeopardy clause.

        Affirmed.




                                      7